Citation Nr: 1106683	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  06-17 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Debt Management Center in St. 
Paul, Minnesota


THE ISSUE

The issue of entitlement to a waiver of overpayment of Department 
of Veterans Affairs compensation benefits in the amount of 
$1,939.37, to include the validity of the creation of the 
overpayment.

(The issue of whether Department of Veterans Affairs compensation 
benefits were correctly terminated effective from December 27, 
2001, to October 4, 2004, due to "fugitive felon" status is the 
subject of another decision under a different docket number).


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 determination by the Department of 
Veterans Affairs (VA) Debt Management Center in St. Paul, 
Minnesota, informing the Veteran of the creation of overpayment 
of VA compensation benefits in the amount of $1,939.37.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a February 2005 determination, the Debt Management Center in 
St. Paul, Minnesota, informed the Veteran of the creation of 
overpayment of VA compensation benefits in the amount of 
$1,939.37.  In June 2005, the RO in Columbia, South Carolina, 
received the Veteran's notice of disagreement with the validity 
of the creation of the overpayment and, by implication, a request 
for a waiver of the overpayment.  The Board notes that the Debt 
Management Center has not adjudicated the issue of the validity 
of the creation of the overpayment or the issue of whether a 
waiver is warranted.  Nonetheless, a statement of the case must 
be issued concerning this issue.  Manlincon v. West, 12 Vet. App. 
242 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case 
addressing the claim of entitlement to a 
waiver of overpayment of Department of 
Veterans Affairs compensation benefits in 
the amount of $1,939.37, to include the 
validity of the creation of the 
overpayment.  The Veteran is hereby 
informed that the Board may only exercise 
appellate jurisdiction over this matter if 
he perfects an appeal in a timely manner.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


